UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7506


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

KARN ART, INC.; SEAN KARN, CEO; ATHENA KARN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00062-MHL-RCY)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad appeals the district court’s order dismissing as frivolous

Prasad’s 42 U.S.C. § 1983 (2012) civil rights action because she failed to allege facts

establishing that any of the named Defendants were acting under color of state law. * On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Prasad does not challenge the basis for the district court’s disposition in her

informal brief. Thus, Prasad has forfeited appellate review of the court’s order. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        The district court dismissed this action after conducting frivolity review pursuant
to 28 U.S.C. § 1915(e)(2) (2012).


                                            2